Hotchkiss, J. (dissenting):
I dissent. The contract of the government was with defendant, and neither the contract nor any interest therein was assignable, nor could any lien be imposed thereon by any agreement between the parties. (National Bank of Commerce v. Downie, 218 U. S. 345; Nutt v. Knut, 200 id. 12.) The warrants when received by defendant must necessarily have been received in his own right and as his property. The agreement to deliver the government warrants to plaintiff was no more than an executory promise, the breach of which was not a fraud.